EXHIBIT 99.3 LEVON RESOURCES LTD. -and - VALLEY HIGH VENTURES LTD. -and - 0900353 B.C. LTD. ARRANGEMENT AGREEMENT DATED JANUARY 16, 2011 TABLE OF CONTENTS ARTICLE 1 INTERPRETATION Definitions Interpretation Not Affected by Headings Number and Gender Date for Any Action Currency Accounting Matters Knowledge Schedules ARTICLE 2 THE ARRANGEMENT Transactions Court Orders Target Meeting Target Circular Final Order Court Proceedings Effect on the Arrangement and Effective Date Payment of Consideration Preparation of Filings Announcement and Shareholder Communications Withholding Taxes ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF TARGET Representations and Warranties Survival of Representations and Warranties ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF ACQUIROR Representations and Warranties Survival of Representations and Warranties - i - ARTICLE 5 COVENANTS OF TARGET AND ACQUIROR Covenants of Target Regarding the Conduct of Business Covenants of Target Relating to the Arrangement Covenants of Acquiror Regarding the Conduct of Business Covenants of Acquiror Regarding the Conduct of Business Covenants of Acquiror Regarding the Performance of Obligations Adjustment to Consideration regarding Distributions Mutual Covenants Employment Agreements Target Guarantee IVA ARTICLE 6 CONDITIONS Mutual Conditions Precedent Additional Conditions Precedent to the Obligations of Acquiror Additional Conditions Precedent to the Obligations of Target Satisfaction of Conditions Notice and Cure Provisions ARTICLE 7 ADDITIONAL COVENANTS Non-Solicitation Notification of Acquisition Proposals Responding to Acquisition Proposal and Superior Proposals Access to Information; Confidentiality Insurance and Indemnification ARTICLE 8 SPINCO COVENANTS Spinco Indemnity Indemnified Claims Target Mining Properties - ii - ARTICLE 9 TERM, TERMINATION, AMENDMENT AND WAIVER Term Termination Expenses Reimbursement Termination Fee ARTICLE 10 GENERAL PROVISIONS Amendment Waiver Notices Governing Law; Waiver of Jury Trial Injunctive Relief Further Assurances Time of Essence Entire Agreement, Binding Effect and Assignment Severability Counterparts , Execution SCHEDULE A PLAN OF ARRANGEMENT SCHEDULE B ARRANGEMENT RESOLUTION SCHEDULE C KEY REGULATORY APPROVALS SCHEDULE D KEY THIRD PARTY CONSENTS SCHEDULE E FORM OF LOCK-UP AGREEMENT SCHEDULE F TARGET MINING PROPERTIES SCHEDULE G SPINCO ASSETS - iii - ARRANGEMENT AGREEMENT THIS ARRANGEMENT AGREEMENT dated January 16, 2011, B E T W E E N : LEVON RESOURCES LTD., a corporation existing under the laws of the Province of British Columbia ("Acquiror") -and - VALLEY HIGH VENTURES LTD., a corporation existing under the laws of the Province of British Columbia ("Target") -and - 0900353 B.C. Ltd., a corporation existing under the laws of British Columbia ("Spinco") WHEREAS: A. Acquiror wishes to acquire all of the issued and outstanding common shares of Target; B Acquiror, Target and spinco wish to propose an arrangement involving, among other things, a reorganization of the capital of Target, the distribution to Target shareholders of 100% of the outstanding spinco shares and the acquisition by Acquiror of all of the issued and outstanding common shares of Target in exchange for common shares of Acquiror; C. The Parties intend to carry out the transactions contemplated herein by way of an arrangement under the provisions of the Business Corporations Act (British Columbia); D. Acquiror has entered into lock up agreements with the directors and officers of Target and coro Mining corp., pursuant to which, among other things, such shareholders have agreed to vote in favour of the Arrangement Resolution (defined below) all of the common shares of Target held by them, on the terms and subject to the conditions set forth in such agreements; and E. The Parties have entered into this Agreement to provide for the matters referred to in the foregoing recitals and for other matters relating to such arrangement. THIS AGREEMENT WITNESSES THAT in consideration of the covenants and agreements herein contained and other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties hereto covenant and agree as follows: 1 ARTICLE 1 INTERPRETATION 1.1Definitions In this Agreement, unless the context otherwise requires: " Acquiror Disclosure Letter" means the disclosure letter executed by Acquiror and delivered to Target on the date hereof in connection with the execution of this Agreement; " Acquiror Financial Statements" has the meaning ascribed thereto in section 4.1(h); " Acquiror MD&A" has the meaning ascribed thereto in section 4.1(h); " Acquiror Options" means outstanding options to purchase Acquiror shares granted by Acquiror; " Acquiror Public Disclosure Record" means all documents and information filed by Acquiror under applicable Securities Laws on the System for Electronic Document Analysis Retrieval (SEDAR), during the three years prior to the date hereof which are publicly available as of the date hereof; " Acquiror Shares" means the common shares in the authorized share capital of Acquiror, as currently constituted; " Acquiror Warrants" means outstanding warrants to acquire Acquiror shares granted by Acquiror; " Acquisition Proposal" means, other than the transactions contemplated by this Agreement, any bona fide offer, proposal, expression of interest, or inquiry from any Person (other than Acquiror or any of its affiliates) made after the date hereof relating to: (i) any acquisition or sale, direct or indirect, whether in a single transaction or a series of related transactions, of: (a) the assets of Target and/or one or more of its subsidiaries that, individually or in the aggregate, constitute 20% or more of the fair market value of the consolidated assets of Target and its subsidiaries taken as a whole; or (b) 20% or more of any voting or equity securities of Target or any of its subsidiaries whose assets, individually or in the aggregate, constitute 20% or more of the fair market value of the consolidated assets of Target and its subsidiaries; (ii) any take-over bid, tender offer or exchange offer for any class of voting orequity securities of Target or any of its subsidiaries that, if consummated, would result in any such Person beneficially owning 20% or more of any voting or equity securities of Target or any of its subsidiaries whose assets, individually or in the aggregate, constitute 20% or more of the fair market value of the consolidated assets of Target and its subsidiaries; or 2 (iii) any plan of arrangement, merger, amalgamation, consolidation, share exchange, business combination, reorganization, recapitalization, liquidation, dissolution or other similar transaction involving Target or any of its subsidiaries whose assets, individually or in the aggregate, constitute 20% or more of the fair market value of the consolidated assets of Target and its subsidiaries; "affiliate" has the meaning ascribed thereto in the securities Act; "Agreement" means this arrangement agreement, together with the schedules attached hereto, as the same may be amended, supplemented or otherwise modified from time to time in accordance with the terms hereof; "Approvals" means the approvals listed in Section 5.1(k) of the Target Disclosure Letter; " Arrangement" means the arrangement under section 288 of the BcBcA on the terms and subject to the conditions set out in the Plan of Arrangement, subject to any amendments or variations thereto in accordance with section 10.1 hereof or the Plan of Arrangement or at the direction of the Court in the Final Order; "Arrangement Resolution" means the special resolution of the Target shareholders and Target optionholders, approving the Arrangement to be considered at the Target Meeting, substantially on the terms and in the form of hereto; "BCBCA" means the Business Corporations Act (British Columbia) and the regulations made thereunder, as promulgated or amended from time to time, and includes any successor thereto; " Business Day" means any day, other than a saturday, a sunday or a statutory or civic holiday in vancouver, British columbia; "CFPOA" means the Corruption of Foreign Public Officials Act, S.C. 1998, c. 34, as amended; " Change in Recommendation" has the meaning ascribed thereto in section 9.2(c)(i); "Class A Share" has the meaning ascribed to it in the Plan of Arrangement; " Confidentiality Agreement" means the mutual confidentiality, standstill and exclusivity agreement between Acquiror and Target dated December 20, 2010, as it may be amended; 3 " Consideration" means the consideration to be received by the Former Target Shareholders pursuant to the Plan of Arrangement consisting of, for each Class A share, the share consideration; " Contract" means any contract, agreement, license, franchise, lease, arrangement or other right or obligation; " Cordero Property" means the unpatented mining claims and private mineral lands commonly known as the "Cordero property", located in Chihuahua, Mexico and depicted on schedule F (other than any unpatented mining claims or private mineral lands which the Acquiror owns or has rights in directly), together with the claims, interests or rights held or owned by Target or any of its subsidiaries in the area demarcated by the black box on the map contained in schedule F; "Court" means the Supreme Court of British Columbia; " Depositary" means any trust company, bank or financial institution agreed to in writing between Acquiror and Target for the purpose of, among other things, receiving Letters of Transmittal (as defined in the Plan of Arrangement) and distributing certificates representing Acquiror shares and spinco shares; " Dissent Rights" means the rights of dissent in respect of the Arrangement described in the Plan of Arrangement; " Effective Date" means the date upon which the Arrangement becomes effective, as set out in the Plan of Arrangement; "Effective Time" means the time on the Effective Date that the Arrangement becomes effective, as set out in the Plan of Arrangement; " Environmental Laws" means all applicable federal, provincial, state, local and foreign Laws, imposing liability or standards of conduct for, or relating to, the regulation of activities, materials, substances or wastes in connection with, or for, or to, the protection of human health, safety, the environment or natural resources (including ambient air, surface water, groundwater, wetlands, land surface or subsurface strata, wildlife, aquatic species and vegetation); " Environmental Liabilities" means, with respect to any Person, all liabilities, remedial and removal costs, investigation costs, capital costs, operation and maintenance costs, losses, damages, (including punitive damages, property damages, consequential damages and treble damages), costs and expenses, fines, penalties and sanctions incurred as a result of, or related to, any claim, suit, action, administrative order, investigation, proceeding or demand by any Person, whether based in contract, tort, implied or express warranty, strict liability, criminal or civil statute or common law arising under, or related to, any Environmental Laws, Environmental Permits, or in connection with any Release or threatened Release or presence of a Hazardous substance whether on, at, in, under, from or about or in the vicinity of any real or personal property; 4 " Environmental Permits" means all permits, licenses, written authorizations, certificates, approvals, program participation requirements, sign-offs or registrations required by or available with or from any Governmental Entity under any Environmental Laws; "FCPA" means the Foreign Corrupt Practices Act of 1977, of the United States; " Final Order" means the final order of the court pursuant to section 291 of the BcBcA, after a hearing upon the fairness of the terms and conditions of the Arrangement, approving the Arrangement, as such order may be amended by the Court at any time prior to the Effective Date or, if appealed, then, unless such appeal is withdrawn or denied, as affirmed or as amended on appeal; " Former Target Shareholders" means a registered holder of Target shares immediately prior to the Effective Time; " GAAP" means canadian generally accepted accounting principles; " Governmental Entity" means any applicable: (a) multinational, federal, provincial, state, regional, municipal, local or other government, governmental or public department, central bank, court, tribunal, arbitral body, commission, board, bureau or agency, domestic or foreign; (b) subdivision, agent, commission, board or authority of any of the foregoing; (c) quasi-governmental or private body, including any tribunal, commission, regulatory agency or self-regulatory organization, exercising any regulatory, expropriation or taxing authority under or for the account of any of the foregoing; or (d) stock exchange, including the TSX-V; " Hazardous Substance" means any pollutant, contaminant, waste or chemical or any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous or deleterious substance, or material, including petroleum, polychlorinated biphenyls, asbestos and urea-formaldehyde insulation, and any other material or contaminant regulated or defined under any Environmental Law; " IFRS" means international Financial Reporting standards; "including" means including without limitation, and "include" and "includes" each have a corresponding meaning; " Indemnity Notice" has the meaning ascribed thereto in section 8.2; " Indemnified Liability" means (i) a liability or obligation that, following the Effective Time, Target or any of its subsidiaries is legally obliged to pay but which was incurred or accrued prior to the Effective Time in respect of the Target Exploration Properties (including the operations or activities in connection therewith), and (ii) any liability for any Tax which is payable to any Governmental Entity by Target in connection with either (a) the Spinco Reorganization or (b) in respect of the disposition of spinco shares by Target to Target shareholders (but only to the extent that such Tax is payable after Target has claimed the maximum amount of all credits, deductions, and other amounts available to it (including any loss carryforwards) for the taxation year of Target that includes the spinco Reorganization and the disposition of spinco shares); 5 " Intellectual Property" means any licenses for or other rights to use, any inventions, patent applications, patents, trade-marks (both registered and unregistered), trade names, copyrights, trade secrets and other proprietary information of Target as set out in the Target Disclosure Letter; "Interim Order" means the interim order of the Court made in connection with the Arrangement and providing for, among other things, the calling and holding of the Target Meeting, as the same may be amended, supplemented or varied by the Court; " IVA" means Impuesto al Valor Agregado, a Mexican value added tax; " Key Regulatory Approvals" means those sanctions, rulings, consents, orders, exemptions, permits and other approvals (including the lapse, without objection, of a prescribed time under a statute or regulation that states that a transaction may be implemented if a prescribed time lapses following the giving of notice without an objection being made) of Governmental Entities set out in Schedule C hereto; " Key Third Party Consents" means those consents, approvals and notices required from any third party to proceed with the transactions contemplated by this Agreement and the Plan of Arrangement, set out in Schedule D hereto; "Law" or "Laws" means all laws (including common law), by-laws, statutes, rules, regulations, principles of law and equity, orders, rulings, ordinances, judgements, injunctions, determinations, awards, decrees or other requirements, whether domestic or foreign, and the terms and conditions of any grant of approval, permission, authority or license of any Governmental Entity, and the term " applicable" with respect to such Laws and in a context that refers to one or more Parties, means such Laws as are applicable to such Party or its business, undertaking, assets, property or securities and emanate from a Person having jurisdiction over the Party or Parties or its or their business, undertaking, assets, property or securities; " Liens" means any hypothecs, mortgages, pledges, assignments, liens, charges, security interests, encumbrances and adverse rights or claims, other third Person interest or encumbrance of any kind, whether contingent or absolute, and any agreement, option, right or privilege (whether by Law, contract or otherwise) capable of becoming any of the foregoing; " Lock-Up Agreements" means each of the lock-up agreements dated the date hereof between Acquiror and each of the Locked-up shareholders substantially in the form of schedule E; 6 " Locked-Up Shareholders" means each of the officers and directors of Target, or any company under their control that holds Target Shares, and Coro Mining Corp.; "Material Adverse Effect" means, in respect of any Person, any change, effect, event, circumstance, fact or occurrence that individually or in the aggregate with other such changes, effects, events, circumstances, facts or occurrences, is or would reasonably be expected to be, material and adverse to the business, condition (financial or otherwise), properties, assets (tangible or intangible), liabilities (including any contingent liabilities), operations or results of operations of that Person and its subsidiaries, taken as a whole, except any change, effect, event, circumstance, fact or occurrence resulting from or relating to: (i) the announcement of the execution of this Agreement or the transactions contemplated hereby; (ii) general political, economic or financial conditions, including in Mexico, canada or the united states; (iii) the state of securities or commodity markets in general (provided that it does not have a materially disproportionate effect on that Person relative to comparable exploration and/or mining companies); (iv) changes affecting the mining industry generally (provided that such changes do not have a materially disproportionate effect on that Person relative to comparable mining and/or exploration companies); (v) any change in the price of silver, gold, lead or zinc; (vi) the commencement or continuation of any war, armed hostilities or acts of terrorism (provided that it does not have a materially disproportionate effect on that Person relative to comparable exploration and/or mining companies); (vii) any decrease in the trading price or any decline in the trading volume of that Person's common shares (it being understood that the causes underlying such change in trading price or trading volume (other than those in items (i) to (vi) above) may be taken into account in determining whether a Material Adverse Effect has occurred); or (vii) any actions taken (or omitted to be taken) upon the written request of the Acquiror pursuant to section 5.7(c); "Material Contracts" means, in respect of any Party, any Contract: (i) which, if terminated or modified or if it ceased to be in effect, would reasonably be expected to have a Material Adverse Effect on such Party; (ii) under which such Party or any of its subsidiaries has directly or indirectly guaranteed any liabilities or obligations of a third party (other than ordinary course endorsements for collection) in excess of $100,000; (iii) relating to indebtedness for borrowed money, whether incurred, assumed, guaranteed or secured by any asset, with an outstanding principal amount in excess of $1,000,000; (iv) providing for the establishment, organization or formation of any joint ventures; (v) under which such Party or any of its subsidiaries is obligated to make or expects to receive payments in excess of $50,000 over the remaining term of the contract; (vi) that limits or restricts such Party or any of its subsidiaries from engaging in any line of business or any geographic area in any material respect or (vii) that is otherwise material to such Party and its subsidiaries, considered as a whole; and, for greater certainty, in respect of Target includes the Material contracts listed in section 3.1(s) of the Target Disclosure Letter; 7 " material change" has the meaning ascribed thereto in the securities Act; " material fact" has the meaning ascribed thereto in the securities Act; "Material Subsidiaries" means, in the case of Target, Citrine Investments Holdings Limited and Minera Titan S.A. de C.V.; "MD&A" has the meaning ascribed thereto in Section 3.1(i); "Outside Date" means May 30, 2011, or such later date as may be agreed to in writing by the Parties; "Parties" means Target, Acquiror and spinco, and "Party" means any of them; " Permit" means any license, permit, certificate, consent, order, grant, approval, classification, registration or other authorization of and from any Governmental Entity, other than the Target Exploration Properties; " Person" includes an individual, partnership, association, body corporate, trustee, executor, administrator, legal representative, government (including any Governmental Entity) or any other entity, whether or not having legal status; " Plan of Arrangement" means the plan of arrangement, substantially in the form and on the terms set out in schedule A hereto, and any amendments or variations thereto made in accordance with Section 10.1 hereof or the Plan of Arrangement; " Pre-Acquisition Reorganization" has the meaning ascribed to it in section 5.7(c); " Release" means any release, spill, emission, leaking, pumping, pouring, emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal, dumping, leaching or migration of Hazardous substance in the indoor or outdoor environment, including the movement of Hazardous substance through or in the air, soil, surface water, groundwater or property; " Representatives" means, collectively, in respect of a Person, (a) its directors, officers, employees, agents, representatives and any financial advisor, law firm, accounting firm or other professional firm retained to assist the Person in connection with the transactions contemplated in this Agreement, and (b) the Person's affiliates and subsidiaries and the directors, officers, employees, agents and representatives and advisors thereof; " Response Period" has the meaning ascribed to such term in section 7.3(a); " Returns" means all reports, forms, elections, designations, information statements and returns (whether in tangible, electronic or other form) including any amendments, schedules, attachments, supplements, appendices and exhibits thereto relating to, or required to be filed or prepared in connection with any Taxes; 8 "SEC" means the United States Securities and Exchange Commission; "Securities Act" means the Securities Act (British Columbia) and the rules, regulations and published policies made thereunder, as now in effect and as they may be promulgated or amended from time to time; " Securities Authorities" means the securities commissions or other securities regulatory authorities in British Columbia, Ontario and each of the other provinces and territories of Canada and the SEC, collectively; " Securities Laws" means the securities Act, together with all other applicable Canadian provincial securities laws, rules and regulations and published policies thereunder, as now in effect and as they may be promulgated or amended from time to time; "Share Consideration" means one Acquiror Share for each Class A Share; "Special Committee" means the special committee of the Target Board formed to consider the Arrangement; " Spinco Assets" means (i) all mining claims (whether patented or unpatented), concessions, leases, licenses, surface rights or other mineral rights in respect of the Target Exploration Properties, (ii) the office leases of Target and/or its subsidiaries, (iii) insurance policies of the Target and/or any of its subsidiaries, (iv) all fixed assets of Target and/or its subsidiaries (including office furniture, equipment or supplies), and (iv) any Contracts entered into by the Target and/or its subsidiaries other than those that relate exclusively to the Target Mining Properties and, for greater certainty, spinco Assets shall include those assets listed in schedule G; " Spinco Convertible Securities" means all warrants, rights, agreements, options or debt instruments, or any right or privilege capable of becoming a right, agreement or option, for the purchase, subscription or issuance of spinco shares or any other security convertible or exchangeable for spinco shares; " Spinco Disposition" means the disposition of spinco shares by Target to Target shareholders; "Spinco Information" means the information included in the Target Circular describing spinco and the business, operations and affairs of spinco, including any related financial statements and information regarding the spinco shares; " Spinco Liabilities" means all of the liabilities of spinco or any of its subsidiaries, contingent or otherwise, which pertain to, or arose in connection with the operation of, the Target Exploration Properties, including, without limitation, all Indemnified Liabilities and any benefit plans relating to employees of Target and its subsidiaries; 9 " Spinco Permitted Contract" means, in respect of spinco or its subsidiaries, a contract that meets each of the following conditions, if applicable: (i) if terminated or modified or if it ceased to be in effect, would not reasonably be expected to have a Material Adverse Effect on Spinco; (ii) if in respect of a guarantee provided by spinco or any of its subsidiaries, spinco or its subsidiaries do not directly or indirectly guarantee any liabilities or obligations of a third party (other than ordinary course endorsements for collection) in excess of $10,000 in the aggregate; (iii) if relating to indebtedness for borrowed money, whether incurred, assumed, guaranteed or secured by any asset, from any person other than Acquiror, the principal amount is less than $10,000; (iv) it does not oblige spinco or any of its subsidiaries to make payments thereunder in excess of $50,000 per month in the aggregate prior to the Outside Date; (v) such Contract will not oblige spinco or any of its subsidiaries to make payments that together with all other payments made or to be made by them prior to the Effective Date would equal or exceed $1.8 million; and (vi) it does not impose any liabilities or obligations on Target or any of its Material subsidiaries or impose any limit on or restrict Target or any of its Material subsidiaries from engaging in any line of business or any geographic area; " Spinco Reorganization" has the meaning ascribed thereto in section 5.3(a) " Spinco Shares" means the common shares in the capital of spinco; "subsidiary" means, in respect of a Party, any body corporate of which more than 50% of the outstanding shares ordinarily entitled to elect a majority of the board of directors thereof (whether or not shares of any other class or classes shall or might be entitled to vote upon the happening of any event or contingency) are at the time owned directly or indirectly by such Party and shall include any body corporate, partnership, joint venture or other entity over which such Party exercises direction or control or which is in a like relation to a subsidiary; "Superior Proposal" means a bona fide unsolicited, written Acquisition Proposal made after the date of this Agreement that: (iv) did not result from a breach of section 7.1 or section 7.2 by Target or its Representatives; (v) relates to the acquisition of 100% of the outstanding Target shares (other than Target Shares owned by the Person making the Acquisition Proposal together with its affiliates) or all or substantially all of the consolidated assets of Target and its subsidiaries other than the Target Exploration Properties; 10 (vi) is reasonably capable of being completed without undue delay, taking into account all financial, legal, regulatory and other aspects of such Acquisition Proposal and the Person making such Acquisition Proposal; (vii) is not subject, either by the terms of such Acquisition Proposal or by virtueof any applicable Law, rule or regulation of any stock exchange to any requirement that the approval of the shareholders of the Person making the Acquisition Proposal be obtained; (viii) if it relates to the acquisition of outstanding Target shares, is made available to all Target shareholders on the same terms and conditions; (ix) is not subject to a due diligence condition; (x) is fully financed or in respect of which the Target Board has concluded, in good faith and after receiving the advice of its outside legal and financial advisors, there is a reasonable likelihood that any required financing will be obtained without undue delays or conditions (other than the conditions attached to such Acquisition Proposal); and (xi) in respect of which the Target Board determines, in its good faith judgment, after receiving the advice of its outside legal and financial advisors, that (A) failure to recommend such Acquisition Proposal to the holders of Target shares would be inconsistent with its fiduciary duties under applicable Law; and (B) having regard to all of its terms and conditions, such Acquisition Proposal, would, if consummated in accordance with its terms (but not assuming away any risk of non-completion), result in a transaction more favourable to the holders of Target shares from a financial point of view than the Arrangement (after taking into account any change to the Arrangement proposed by Acquiror pursuant to section 7.3(b)); " Superior Proposal Notice" has the meaning ascribed thereto in section 7.3(a); " Target Board" means the board of directors of Target as the same is constituted from time to time; " Target Circular" means the notice of the Target Meeting and accompanying management information circular, including all schedules, appendices and exhibits thereto, to be sent to the Target shareholders and Target Optionholders in connection with the Target Meeting, as amended, supplemented or otherwise modified from time to time; 11 " Target Disclosure Letter" means the disclosure letter executed by Target and delivered to Acquiror on the date hereof in connection with the execution of this Agreement; " Target Exploration Properties" means the interest of the Target and/or its subsidiaries in any mineral property other than the Target Mining Properties, and include for greater certainty the interest of Target and/or any of its subsidiaries in the Flume property in Yukon Territory, Canada and the Mount Polley properties in British Columbia, Canada; " Target Financial Statements" has the meaning ascribed thereto in section 3.1(i); " Target Meeting" means the annual and special meeting of Target shareholders and Target Optionholders, including any adjournment or postponement thereof, to be called and held in accordance with the Interim Order to consider, among other things, the Arrangement Resolution; " Target Mining Properties" means those mining claims (whether patented or unpatented), concessions, leases, licences, surface rights or other rights to explore for, exploit, develop, mine or produce minerals which Target or any of its Material subsidiaries owns, has an interest in, or has a right or option to acquire or use that relate to the Cordero Property or otherwise falling within the yellow boxes demarcated and depicted in schedule F, together with all joint venture, earn-in and other Contracts and royalties or other similar rights and all exploration information, data reports and studies including all geological, geophysical and geochemical information and data (including all drill, sample and assay results and all maps) and all technical reports, feasibility studies and other similar reports and studies concerning the Target Mining Properties in Target's possession or control relating to such Target Mining Properties; "Target Nominees" has the meaning ascribed thereto in Section 5.5(e); " Target Optionholders" means the holders of Target Options; " Target Options" means the outstanding options to purchase Target shares granted under or otherwise subject to the Target Stock Option Plan, as set forth in the Target Disclosure Letter; " Target Public Disclosure Record" means all documents and information filed by Target under applicable Securities Laws on the System for Electronic Document Analysis Retrieval (SEDAR), during the three years prior to the date hereof which are publicly available as of the date hereof; " Target Shareholder Approval" has the meaning ascribed to such term in section 2.2(a)(i)(B); "Target Shareholders" means the holders of Target Shares; 12 " Target Shares" means common shares in the capital of Target, as currently constituted; "Target Stock Option Plan" means the Valley High stock Option Plan of Target dated September 16, 2008 and approved by the Target Shareholders on June 6, 2010, as amended; "Target Warrantholders" means the holders of Target Warrants; " Target Warrants" means outstanding warrants to purchase Target shares pursuant to the warrant certificates of Target dated December 21, 2009 and October 8, 2010; "Tax Act" means the Income Tax Act (Canada) and the regulations thereunder, as amended from time to time; " Taxes" in respect of a Party means: (a) any and all taxes, imposts, levies, withholdings, duties, fees, premiums, assessments and other charges of any kind, however denominated and instalments in respect thereof, including any interest, penalties, fines or other additions that have been, are or will become payable in respect thereof, imposed by any Governmental Entity, including for greater certainty all income or profits, taxes (including Canadian federal, provincial and territorial income taxes), payroll and employee withholding taxes, employment taxes, unemployment insurance, disability taxes, social insurance taxes, sales and use taxes, ad valorem taxes, excise taxes, goods and services taxes, harmonized sales taxes, franchise taxes, gross receipts taxes, capital taxes, business license taxes, mining royalties, alternative minimum taxes, estimated taxes, abandoned or unclaimed (escheat) taxes, occupation taxes, real and personal property taxes, stamp taxes, environmental taxes, transfer taxes, severance taxes, workers' compensation, Canada, British Columbia and other government pension plan premiums or contributions and other governmental charges, and other obligations of the same or of a similar nature to any of the foregoing, which such Party or any of its subsidiaries is required to pay, withhold or collect, together with any interest, penalties or other additions to tax that may become payable in respect of such taxes, and any interest in respect of such interest, penalties and additions whether disputed or not; and (b) any liability for the payment of any amount described in clause (a) of this definition as a result of being a member of an affiliated, consolidated, combined or unitary group for any period, as a result of any Tax sharing or Tax allocation agreement, arrangement or understanding, or as a result of being liable to another Person's Taxes as a transferee or successor, by contract or otherwise; "Termination Fee" has the meaning ascribed thereto in Section 9.4(a); "Termination Fee Event" has the meaning ascribed thereto in Section 9.4(a); " TSX-V" means the TsX Venture Exchange; 13 "United States" means the United States of America, its territories and possessions, any State of the United States and the District of Columbia; "U.S. Exchange Act" means the United States Securities Exchange Act of 1934, as the same has been, and hereafter from time to time, may be amended; "U.S. Securities Act" means the United States Securities Act of 1933 as the same has been, and hereinafter from time to time may be, amended; and "U.S. Tax Code" means the United States Internal Revenue Code of 1986, as amended. 1.2Interpretation Not Affected by Headings The division of this Agreement into Articles and Sections and the insertion of headings are for convenience of reference only and shall not affect in any way the meaning or interpretation of this Agreement. Unless the contrary intention appears, references in this Agreement to an Article, Section or Schedule by number or letter or both refer to the Article, Section or Schedule, respectively, bearing that designation in this Agreement. 1.3Number and Gender In this Agreement, unless the contrary intention appears, words importing the singular include the plural and vice versa, and words importing gender include all genders. 1.4Date for Any Action If the date on or by which any action is required or permitted to be taken hereunder by a Party is not a Business Day, such action shall be required or permitted to be taken on the next succeeding day which is a Business Day. 1.5Currency Unless otherwise stated, all references in this Agreement to sums of money are expressed in lawful money of Canada and "$" refers to Canadian dollars. 1.6Accounting Matters Unless otherwise stated, all accounting terms used in this Agreement shall have the meanings attributable thereto under GAAP and all determinations of an accounting nature required to be made shall be made in a manner consistent with GAAP consistently applied. 1.7Knowledge In this Agreement, references to "the knowledge of Target" means the actual collective knowledge of Robert Cameron and Damian Towns in their respective capacities as Chief Executive Officer and Chief Financial Officer, respectively, of Target. 14 In this Agreement, references to "the knowledge of Acquiror" means the actual collective knowledge of Ron Tremblay and Lisa sharp in their respective capacities as President and Chief Financial Officer, respectively, of Acquiror. 1.8Schedules The following schedules are annexed to this Agreement and are incorporated by reference into this Agreement and form a part hereof: Schedule A
